COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DANIEL CEDILLOS,                                             No. 08-14-00180-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            346th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20130D02144)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
December 14, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before December 14, 2017.

       IT IS SO ORDERED this 30th day of October, 2017.



                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.